UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 06/30/13 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Stock Index Fund, Inc. SEMIANNUAL REPORT June 30, 2013 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 24 Statement of Financial Futures 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 29 Financial Highlights 31 Notes to Financial Statements 43 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Stock Index Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Stock Index Fund, Inc., covering the six-month period from January 1, 2013, through June 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period marked the strongest first-half-of-the-year performance for U.S. stocks in 14 years. Despite heightened volatility during the second quarter stemming from signals that the Federal Reserve Board (the “Fed”) is likely to back away from its quantitative easing program later this year, equity investors generally responded positively to improved U.S. economic trends. Data from recovering labor and housing markets proved especially encouraging to investors, helping to support higher stock prices across most market sectors, investment styles, and capitalization ranges. We continue to believe that the U.S. economy is poised for sustained growth over the next several years. Pent-up demographic demand could drive continued expansion in the housing market, and higher home equity levels may bolster consumer confidence and spending.Although the Fed’s shift to a more moderately stimulative monetary policy stance is likely to spark bouts of short-term volatility, we currently expect positive economic trends to support corporate earnings and stock prices over the longer term. As always, we urge you to discuss our observations with your financial adviser. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2013, through June 30, 2013, as provided by Thomas J. Durante, Richard A. Brown and Karen Q.Wong, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2013, Dreyfus Stock Index Fund’s Initial shares produced a total return of 13.66%, and its Service shares produced a total return of 13.52%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s ® 500 Composite Stock Price Index (“S&P 500 Index”), produced a total return of 13.82% for the same period. U.S. stocks rallied over the first six months of 2013 as investors responded positively to improving economic data. The difference in returns between the fund and the S&P 500 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weighting. Often considered a proxy for the stock market in general, the S&P 500 Index is made up of 500 common stocks chosen to reflect the industries of the U.S. economy. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones.The fund also may use stock index futures as a substitute for the sale or purchase of securities. Recovering Economy Fueled Market Gains The year 2013 began in the wake of uncertainty surrounding automatic U.S. tax hikes and spending cuts scheduled for the start of the year, but last-minute legislation to address the tax increases quickly alleviated investors’ worries. Subsequently, investors responded positively to a number of positive economic trends, including improved U.S. employment and housing market trends, and to aggressively accommodative monetary policies implemented by the Federal Reserve Board (the “Fed”) and other central banks.As a result, by mid-May the S&P 500 Index and other broad measures of U.S. stock market performance reached new record highs. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) In late May, remarks by Fed chairman Ben Bernanke were widely interpreted as a signal that U.S. monetary policymakers would back away from an ongoing quantitative easing program sooner than many had expected. As a result, most financial markets encountered heightened volatility as investors anticipated a more moderately accommodative monetary policy.These concerns drove intermediate- and long-term interest rates higher and commodity prices lower. Stock market turbulence in late May and throughout June erased some of the market’s previous gains, and investors began to turn away from relatively conservative, dividend-paying stocks and toward more speculative stocks, particularly those of companies considered more economically sensitive. Financial Stocks Led U.S. Market Higher The financials sector led the market’s advance when the investment banking units of major U.S. banking institutions benefited from increased issuance of debt and equity securities. Insurance companies fared well as earnings increased in an environment of relatively low claims and improved pricing power, and commercial banks posted higher mortgage origination volumes amid recovering housing markets. The health care sector produced above-average results stemming from strength among large pharmaceutical developers, many of which have bolstered their research-and-development efforts and diversified their business mixes to include other health and beauty products. Some biotechnology companies fared especially well during a severe flu season and after receiving regulatory approvals for new medicines. In the consumer discretionary sector, media companies gained value due to higher advertising revenues and more effective cost controls. For example,Walt Disney saw strength in its cable television and theme park units, and News Corp. Cl. A and Cl. B unlocked shareholder value after splitting the company in two. Specialty retailers also advanced, particularly home improvement chains benefiting from more robust housing markets. Disappointments during the reporting period included the information technology sector, where consumer electronics giant Apple fell sharply due to intensifying competitive pressures and earnings shortfalls, factors that also weighed on the company’s suppliers. In the materials sector, industrial metals producers were hurt by rising 4 production costs, falling commodity prices, and sluggish order volumes from the emerging markets, while precious metals miners suffered when gold prices declined in response to improved stability in the global banking system. The fund successfully employed futures contracts in its efforts to replicate the returns of the S&P 500 Index. A Constructive Outlook for Stocks We have been encouraged by recent evidence of sustained domestic and global growth, which has the potential to fuel further gains in U.S. equity markets even in the wake of recent market gains.As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. July 15, 2013 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Stock Index Fund, Inc. made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends daily and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,” “S&P ® ,” “Standard & Poor’s 500™” and “S&P 500 ® ” are trademarks of Standard & Poor’s Financial Services LLC (“Standard & Poor’s”) and have been licensed for use by the fund. The fund is not sponsored, endorsed, sold or promoted by Standard & Poor’s and Standard & Poor’s does not make any representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Stock Index Fund, Inc. from January 1, 2013 to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2013 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .29% for Initial Shares and .54% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Common Stocks—99.2% Shares Value ($) Automobiles & Components—1.0% BorgWarner 15,012 a 1,293,284 Delphi Automotive 36,551 1,852,770 Ford Motor 494,734 7,653,535 General Motors 96,008 a 3,198,026 Goodyear Tire & Rubber 30,040 a 459,312 Harley-Davidson 28,171 1,544,334 Johnson Controls 85,581 3,062,944 Banks—3.0% BB&T 87,473 2,963,585 Comerica 23,003 916,209 Fifth Third Bancorp 109,191 1,970,898 Hudson City Bancorp 64,738 593,000 Huntington Bancshares 111,419 877,982 KeyCorp 114,796 1,267,348 M&T Bank 15,233 1,702,288 People’s United Financial 44,393 661,456 PNC Financial Services Group 66,171 4,825,189 Regions Financial 176,032 1,677,585 SunTrust Banks 67,264 2,123,524 U.S. Bancorp 233,605 8,444,821 Wells Fargo & Co. 619,873 25,582,159 Zions Bancorporation 22,310 644,313 Capital Goods—7.7% 3M 79,593 8,703,495 Boeing 85,930 8,802,669 Caterpillar 82,742 6,825,388 Cummins 22,058 2,392,411 Danaher 72,598 4,595,453 Deere & Co. 48,766 3,962,237 Dover 21,765 1,690,270 Eaton 58,959 3,880,092 Emerson Electric 90,449 4,933,088 Fastenal 35,017 1,605,529 Flowserve 17,733 957,759 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) Fluor 20,203 1,198,240 General Dynamics 41,551 3,254,690 General Electric 1,301,740 30,187,351 Honeywell International 99,013 7,855,691 Illinois Tool Works 51,966 3,594,488 Ingersoll-Rand 34,400 1,909,888 Jacobs Engineering Group 16,793 a 925,798 Joy Global 13,364 648,555 L-3 Communications Holdings 11,026 945,369 Lockheed Martin 33,497 3,633,085 Masco 43,787 853,409 Northrop Grumman 29,616 2,452,205 PACCAR 44,144 b 2,368,767 Pall 14,104 936,929 Parker Hannifin 18,598 1,774,249 Pentair 25,658 1,480,210 Precision Castparts 18,329 4,142,537 Quanta Services 28,332 a 749,665 Raytheon 40,659 2,688,373 Rockwell Automation 18,140 1,508,160 Rockwell Collins 16,952 1,074,926 Roper Industries 12,840 1,594,985 Snap-on 7,385 660,071 Stanley Black & Decker 19,960 1,542,908 Textron 33,304 867,569 United Technologies 106,436 9,892,162 W.W. Grainger 7,458 1,880,758 Xylem 22,600 608,844 Commercial & Professional Services—.7% ADT 28,599 a 1,139,670 Avery Dennison 13,279 567,810 Cintas 13,382 609,416 Dun & Bradstreet 4,906 b 478,090 Equifax 15,447 910,292 Iron Mountain 20,420 543,376 8 Common Stocks (continued) Shares Value ($) Commercial & Professional Services (continued) Pitney Bowes 27,570 b 404,728 Republic Services 36,960 1,254,422 Robert Half International 16,902 561,653 Stericycle 11,032 a 1,218,264 Tyco International 58,100 1,914,395 Waste Management 54,601 2,202,058 Consumer Durables & Apparel—1.2% Coach 35,036 2,000,205 D.R. Horton 35,504 755,525 Fossil Group 7,038 a 727,096 Garmin 14,662 b 530,178 Harman International Industries 8,150 441,730 Hasbro 14,686 b 658,373 Leggett & Platt 19,083 593,290 Lennar, Cl. A 20,220 b 728,729 Mattel 42,980 1,947,424 Newell Rubbermaid 37,233 977,366 NIKE, Cl. B 90,903 5,788,703 PulteGroup 44,106 a 836,691 PVH 10,195 1,274,885 Ralph Lauren 7,889 1,370,635 VF 11,002 2,124,046 Whirlpool 9,762 1,116,382 Consumer Services—1.8% Carnival 55,407 1,899,906 Chipotle Mexican Grill 3,904 a 1,422,422 Darden Restaurants 16,603 838,119 H&R Block 35,043 972,443 International Game Technology 34,374 574,390 Marriott International, Cl. A 30,322 1,224,099 McDonald’s 125,790 12,453,210 Starbucks 93,884 6,148,463 Starwood Hotels & Resorts Worldwide 25,196 c 1,592,135 Wyndham Worldwide 17,694 1,012,628 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Services (continued) Wynn Resorts 9,924 1,270,272 Yum! Brands 56,411 3,911,539 Diversified Financials—7.0% American Express 120,499 9,008,505 Ameriprise Financial 25,389 2,053,462 Bank of America 1,357,708 17,460,125 Bank of New York Mellon 145,667 4,085,959 BlackRock 15,748 4,044,874 Capital One Financial 72,897 4,578,661 Charles Schwab 137,331 2,915,537 Citigroup 382,948 18,370,016 CME Group 38,335 2,912,693 Discover Financial Services 61,932 2,950,440 E*TRADE Financial 31,226 a 395,321 Franklin Resources 17,268 2,348,793 Goldman Sachs Group 54,305 8,213,631 IntercontinentalExchange 9,405 a 1,671,833 Invesco 54,989 1,748,650 JPMorgan Chase & Co. 476,159 25,136,434 Legg Mason 15,358 476,252 Leucadia National 36,424 955,037 McGraw-Hill Financial 35,025 1,862,980 Moody’s 24,139 1,470,789 Morgan Stanley 171,871 4,198,809 NASDAQ OMX Group 14,054 460,831 Northern Trust 28,250 1,635,675 NYSE Euronext 31,582 1,307,495 SLM 56,256 1,286,012 State Street 57,169 3,727,990 T. Rowe Price Group 32,356 2,366,841 Energy—10.4% Anadarko Petroleum 62,710 5,388,670 Apache 49,031 4,110,269 Baker Hughes 55,202 2,546,468 10 Common Stocks (continued) Shares Value ($) Energy (continued) Cabot Oil & Gas 27,163 1,929,116 Cameron International 30,920 a 1,891,067 Chesapeake Energy 67,543 b 1,376,526 Chevron 243,835 28,855,434 ConocoPhillips 153,871 9,309,195 CONSOL Energy 27,986 758,421 Denbury Resources 48,071 a 832,590 Devon Energy 47,190 2,448,217 Diamond Offshore Drilling 8,837 b 607,897 Ensco, Cl. A 28,978 1,684,201 EOG Resources 34,026 4,480,544 EQT 18,739 1,487,314 Exxon Mobil 559,888 50,585,881 FMC Technologies 29,624 a 1,649,464 Halliburton 116,717 4,869,433 Helmerich & Payne 13,535 845,261 Hess 37,122 2,468,242 Kinder Morgan 79,006 3,014,079 Marathon Oil 88,504 3,060,468 Marathon Petroleum 41,459 2,946,077 Murphy Oil 23,535 1,433,046 Nabors Industries 36,637 560,912 National Oilwell Varco 53,381 3,677,951 Newfield Exploration 18,177 a 434,249 Noble 32,612 1,225,559 Noble Energy 44,882 2,694,715 Occidental Petroleum 101,006 9,012,765 Peabody Energy 32,748 479,431 Phillips 66 77,842 4,585,672 Pioneer Natural Resources 17,177 2,486,371 QEP Resources 24,072 668,720 Range Resources 20,277 1,567,818 Rowan, Cl. A 16,543 a 563,620 Schlumberger 167,312 11,989,578 Southwestern Energy 43,743 a 1,597,932 Spectra Energy 83,483 2,876,824 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Tesoro 16,896 883,999 Valero Energy 69,113 2,403,059 Williams 85,228 2,767,353 WPX Energy 26,988 a,b 511,153 Food & Staples Retailing—2.4% Costco Wholesale 54,586 6,035,574 CVS Caremark 154,379 8,827,391 Kroger 64,730 2,235,774 Safeway 29,233 691,653 Sysco 74,678 2,551,000 Wal-Mart Stores 206,561 15,386,729 Walgreen 107,730 4,761,666 Whole Foods Market 43,034 2,215,390 Food, Beverage & Tobacco—5.7% Altria Group 252,025 8,818,355 Archer-Daniels-Midland 82,324 2,791,607 Beam 19,942 1,258,540 Brown-Forman, Cl. B 18,852 1,273,453 Campbell Soup 23,038 1,031,872 Coca-Cola 480,970 19,291,707 Coca-Cola Enterprises 32,609 1,146,532 ConAgra Foods 51,603 1,802,493 Constellation Brands, Cl. A 20,043 a 1,044,641 Dr. Pepper Snapple Group 25,305 1,162,259 General Mills 80,932 3,927,630 Hershey 18,707 1,670,161 Hormel Foods 16,575 639,463 J.M. Smucker 13,938 1,437,705 Kellogg 31,930 2,050,864 Kraft Foods Group 74,171 4,143,934 Lorillard 47,340 2,067,811 McCormick & Co. 16,485 1,159,885 Mead Johnson Nutrition 25,268 2,001,984 Molson Coors Brewing, Cl. B 20,524 982,279 12 Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco (continued) Mondelez International, Cl. A 224,566 6,406,868 Monster Beverage 18,261 a 1,109,721 PepsiCo 194,614 15,917,479 Philip Morris International 205,931 17,837,743 Reynolds American 40,138 1,941,475 Tyson Foods, Cl. A 37,136 953,652 Health Care Equipment & Services—4.3% Abbott Laboratories 196,870 6,866,826 Aetna 47,535 3,020,374 AmerisourceBergen 28,664 1,600,311 Baxter International 68,372 4,736,128 Becton Dickinson & Co. 24,227 2,394,354 Boston Scientific 169,011 a 1,566,732 C.R. Bard 9,817 1,066,912 Cardinal Health 42,527 2,007,274 CareFusion 28,603 a 1,054,021 Cerner 18,248 a 1,753,450 Cigna 35,713 2,588,835 Covidien 59,074 3,712,210 DaVita HealthCare Partners 10,866 a 1,312,613 DENTSPLY International 17,849 731,095 Edwards Lifesciences 14,797 a 994,358 Express Scripts Holding 102,566 a 6,327,297 Humana 19,897 1,678,909 Intuitive Surgical 5,012 a 2,538,979 Laboratory Corp. of America Holdings 12,058 a 1,207,006 McKesson 28,581 3,272,525 Medtronic 126,732 6,522,896 Patterson 11,346 426,610 Quest Diagnostics 19,652 1,191,501 St. Jude Medical 35,241 1,608,047 Stryker 36,123 2,336,436 Tenet Healthcare 13,053 a 601,743 UnitedHealth Group 128,490 8,413,525 Varian Medical Systems 13,720 a 925,414 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) WellPoint 38,009 3,110,657 Zimmer Holdings 21,102 1,581,384 Household & Personal Products—2.3% Avon Products 56,016 1,178,016 Clorox 16,295 1,354,766 Colgate-Palmolive 110,197 6,313,186 Estee Lauder, Cl. A 29,916 1,967,575 Kimberly-Clark 48,548 4,715,953 Procter & Gamble 344,921 26,555,468 Insurance—4.4% ACE 42,500 3,802,900 Aflac 58,496 3,399,788 Allstate 59,690 2,872,283 American International Group 185,090 a 8,273,523 Aon 38,927 2,504,952 Assurant 9,468 482,016 Berkshire Hathaway, Cl. B 229,587 a 25,695,377 Chubb 32,625 2,761,706 Cincinnati Financial 17,995 825,970 Genworth Financial, Cl. A 59,781 a 682,101 Hartford Financial Services Group 57,346 1,773,138 Lincoln National 33,941 1,237,828 Loews 38,592 1,713,485 Marsh & McLennan 68,540 2,736,117 MetLife 137,018 6,269,944 Principal Financial Group 35,766 1,339,437 Progressive 69,267 1,760,767 Prudential Financial 58,198 4,250,200 Torchmark 11,721 b 763,506 Travelers 47,308 3,780,855 Unum Group 35,075 a 1,030,153 XL Group 36,685 1,112,289 14 Common Stocks (continued) Shares Value ($) Materials—3.2% Air Products & Chemicals 25,932 2,374,593 Airgas 8,359 797,950 Alcoa 139,340 1,089,639 Allegheny Technologies 13,887 365,367 Ball 19,275 800,683 Bemis 12,383 484,671 CF Industries Holdings 7,376 1,264,984 Cliffs Natural Resources 19,020 b 309,075 Dow Chemical 152,220 4,896,917 E.I. du Pont de Nemours & Co. 115,970 6,088,425 Eastman Chemical 19,155 1,341,042 Ecolab 33,186 2,827,115 FMC 16,933 1,033,929 Freeport-McMoRan Copper & Gold 130,280 3,597,031 International Flavors & Fragrances 10,335 776,779 International Paper 55,131 2,442,855 LyondellBasell Industries, Cl. A 47,484 3,146,290 MeadWestvaco 22,877 780,334 Monsanto 67,160 6,635,408 Mosaic 34,529 1,858,005 Newmont Mining 61,947 1,855,313 Nucor 39,604 1,715,645 Owens-Illinois 22,187 a 616,577 PPG Industries 17,855 2,614,151 Praxair 37,079 4,270,018 Sealed Air 25,512 611,012 Sherwin-Williams 10,708 1,891,033 Sigma-Aldrich 15,611 1,254,500 United States Steel 19,606 b 343,693 Vulcan Materials 15,901 769,767 Media—3.7% Cablevision Systems (NY Group), Cl. A 26,917 452,744 CBS, Cl. B 71,958 3,516,587 Comcast, Cl. A 331,129 13,867,683 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Media (continued) DIRECTV 70,444 a 4,340,759 Discovery Communications, Cl. A 30,630 a 2,364,942 Gannett 29,194 714,085 Interpublic Group of Cos. 53,881 783,969 News Corp., Cl. A 250,707 8,173,048 Omnicom Group 32,617 2,050,631 Scripps Networks Interactive, Cl. A 10,481 699,712 Time Warner 117,165 6,774,480 Time Warner Cable 36,974 4,158,836 Viacom, Cl. B 56,231 3,826,520 Walt Disney 226,509 14,304,043 Washington Post, Cl. B 514 b 248,658 Pharmaceuticals, Biotech & Life Sciences—8.4% AbbVie 199,310 8,239,475 Actavis 15,948 a 2,012,957 Agilent Technologies 43,281 1,850,696 Alexion Pharmaceuticals 24,385 a 2,249,272 Allergan 37,422 3,152,429 Amgen 94,384 9,311,925 Biogen Idec 29,872 a 6,428,454 Bristol-Myers Squibb 206,710 9,237,870 Celgene 52,476 a 6,134,969 Eli Lilly & Co. 125,118 6,145,796 Forest Laboratories 29,085 a 1,192,485 Gilead Sciences 191,964 a 9,830,476 Hospira 21,233 a 813,436 Johnson & Johnson 353,487 30,350,394 Life Technologies 22,263 a 1,647,685 Merck & Co. 379,229 17,615,187 Mylan 48,307 a 1,498,966 PerkinElmer 14,978 486,785 Perrigo 11,474 1,388,354 Pfizer 839,396 23,511,482 16 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Regeneron Pharmaceuticals 9,543 a 2,146,030 Thermo Fisher Scientific 44,754 3,787,531 Waters 11,098 a 1,110,355 Zoetis 62,970 1,945,132 Real Estate—2.1% American Tower 49,457 c 3,618,769 Apartment Investment & Management, Cl. A 19,722 c 592,449 AvalonBay Communities 15,295 c 2,063,448 Boston Properties 18,925 c 1,996,020 CBRE Group, Cl. A 37,293 a 871,164 Equity Residential 40,005 c 2,322,690 HCP 56,690 c 2,575,994 Health Care 35,096 c 2,352,485 Host Hotels & Resorts 93,695 c 1,580,635 Kimco Realty 50,677 c 1,086,008 Macerich 18,071 c 1,101,789 Plum Creek Timber 20,903 c 975,543 Prologis 62,686 c 2,364,516 Public Storage 18,035 c 2,765,307 Simon Property Group 39,314 c 6,208,467 Ventas 36,499 c 2,535,221 Vornado Realty Trust 21,120 c 1,749,792 Weyerhaeuser 68,068 c 1,939,257 Retailing—4.4% Abercrombie & Fitch, Cl. A 10,357 468,654 Amazon.com 45,834 a 12,727,643 AutoNation 4,721 a 204,844 AutoZone 4,530 a 1,919,316 Bed Bath & Beyond 28,206 a 1,999,805 Best Buy 32,803 896,506 CarMax 28,410 a 1,311,406 Dollar General 37,732 a 1,902,825 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Retailing (continued) Dollar Tree 28,280 a 1,437,755 Expedia 11,971 720,056 Family Dollar Stores 11,720 730,273 GameStop, Cl. A 15,711 b 660,333 Gap 36,705 1,531,700 Genuine Parts 19,285 1,505,580 Home Depot 184,222 14,271,678 J.C. Penney 20,198 a,b 344,982 Kohl’s 25,813 1,303,815 L Brands 29,794 1,467,355 Lowe’s 135,380 5,537,042 Macy’s 48,393 2,322,864 Netflix 7,217 a 1,523,437 Nordstrom 19,372 1,161,158 O’Reilly Automotive 13,858 a 1,560,688 PetSmart 13,173 882,459 priceline.com 6,504 a 5,379,654 Ross Stores 27,725 1,796,857 Staples 83,872 b 1,330,210 Target 80,839 5,566,574 The TJX Companies 91,316 4,571,279 Tiffany & Co. 14,795 1,077,668 TripAdvisor 13,824 a 841,467 Urban Outfitters 13,780 a 554,232 Semiconductors & Semiconductor Equipment—2.1% Advanced Micro Devices 82,112 a,b 335,017 Altera 39,767 1,311,913 Analog Devices 39,273 1,769,641 Applied Materials 149,813 2,233,712 Broadcom, Cl. A 65,384 2,207,364 First Solar 7,628 a,b 341,200 Intel 625,578 15,151,499 KLA-Tencor 21,466 1,196,300 18 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment (continued) Lam Research 19,918 a 883,164 Linear Technology 30,561 1,125,867 LSI 75,504 a 539,099 Microchip Technology 23,926 b 891,244 Micron Technology 127,147 a 1,822,017 NVIDIA 73,219 1,027,263 Teradyne 24,552 a 431,379 Texas Instruments 138,370 4,824,962 Xilinx 32,510 1,287,721 Software & Services—9.4% Accenture, Cl. A 81,805 5,886,688 Adobe Systems 62,339 a 2,840,165 Akamai Technologies 22,882 a 973,629 Autodesk 27,611 a 937,117 Automatic Data Processing 60,721 4,181,248 BMC Software 16,433 a 741,786 CA 41,320 1,182,992 Citrix Systems 23,210 a 1,400,259 Cognizant Technology Solutions, Cl. A 37,694 a 2,360,021 Computer Sciences 19,692 861,919 eBay 146,290 a 7,566,119 Electronic Arts 36,670 a 842,310 Fidelity National Information Services 36,526 1,564,774 Fiserv 16,620 a 1,452,754 Google, Cl. A 33,818 a 29,772,353 International Business Machines 131,206 25,074,779 Intuit 34,768 2,121,891 MasterCard, Cl. A 13,236 7,604,082 Microsoft 946,236 32,673,529 Oracle 463,319 14,233,160 Paychex 40,308 b 1,472,048 Red Hat 24,001 a 1,147,728 SAIC 37,552 b 523,099 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) salesforce.com 67,393 a 2,573,065 Symantec 86,002 1,932,465 Teradata 21,452 a 1,077,534 Total System Services 20,172 493,811 VeriSign 18,697 a 835,008 Visa, Cl. A 63,874 11,672,974 Western Union 70,462 1,205,605 Yahoo! 121,200 a 3,043,332 Technology Hardware & Equipment—6.2% Amphenol, Cl. A 19,896 1,550,694 Apple 118,132 46,789,723 Cisco Systems 672,579 16,350,395 Corning 184,076 2,619,401 Dell 182,406 2,435,120 EMC 263,710 6,228,830 F5 Networks 10,419 a 716,827 FLIR Systems 18,628 502,397 Harris 13,919 685,511 Hewlett-Packard 244,585 6,065,708 Jabil Circuit 24,327 495,784 JDS Uniphase 31,303 a 450,137 Juniper Networks 64,013 a 1,236,091 Molex 16,689 489,655 Motorola Solutions 34,429 1,987,586 NetApp 46,464 1,755,410 QUALCOMM 217,439 13,281,174 SanDisk 31,325 a 1,913,958 Seagate Technology 39,790 b 1,783,786 TE Connectivity 52,500 2,390,850 Western Digital 26,982 1,675,312 Xerox 152,191 1,380,372 20 Common Stocks (continued) Shares Value ($) Telecommunication Services—2.8% AT&T 678,315 24,012,351 CenturyLink 76,810 2,715,233 Crown Castle International 36,644 a 2,652,659 Frontier Communications 135,514 b 548,832 Sprint Nextel 376,271 a 2,641,422 Verizon Communications 360,074 18,126,125 Windstream 71,566 b 551,774 Transportation—1.7% C.H. Robinson Worldwide 19,999 1,126,144 CSX 127,675 2,960,783 Expeditors International of Washington 26,903 1,022,583 FedEx 37,083 3,655,642 Kansas City Southern 13,818 1,464,155 Norfolk Southern 39,330 2,857,325 Ryder System 6,897 419,269 Southwest Airlines 94,431 1,217,216 Union Pacific 58,847 9,078,915 United Parcel Service, Cl. B 89,645 7,752,500 Utilities—3.3% AES 76,718 919,849 AGL Resources 14,294 612,641 Ameren 31,418 1,082,036 American Electric Power 60,721 2,719,086 CenterPoint Energy 53,164 1,248,822 CMS Energy 32,486 882,645 Consolidated Edison 36,561 2,131,872 Dominion Resources 72,152 4,099,677 DTE Energy 21,484 1,439,643 Duke Energy 88,299 5,960,182 Edison International 40,643 1,957,367 Entergy 22,179 1,545,433 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) Exelon 106,991 3,303,882 FirstEnergy 52,215 1,949,708 Integrys Energy Group 9,923 580,793 NextEra Energy 53,063 4,323,573 NiSource 38,636 1,106,535 Northeast Utilities 39,177 1,646,218 NRG Energy 40,112 1,070,990 ONEOK 26,620 1,099,672 Pepco Holdings 31,659 638,245 PG&E 54,802 2,506,095 Pinnacle West Capital 13,412 743,964 PPL 74,531 2,255,308 Public Service Enterprise Group 63,159 2,062,773 SCANA 17,807 874,324 Sempra Energy 28,256 2,310,211 Southern 108,834 4,802,844 TECO Energy 27,160 466,880 Wisconsin Energy 28,912 1,185,103 Xcel Energy 62,563 1,773,035 Total Common Stocks (cost $1,009,786,010) Principal Short-Term Investments—.0% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 9/12/13 (cost $729,941) 730,000 d Other Investment—.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $14,784,496) 14,784,496 e 22 Investment of Cash Collateral for Securities Loaned—.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,618,491) 6,618,491 e Total Investments (cost $1,031,918,938) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2013, the value of the fund’s securities on loan was $10,649,515 and the value of the collateral held by the fund was $11,467,673, consisting of cash collateral of $6,618,491 and U.S. Government & Agency securities valued at $4,849,182. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Energy 10.4 Banks 3.0 Software & Services 9.4 Telecommunication Services 2.8 Pharmaceuticals, Food & Staples Retailing 2.4 Biotech & Life Sciences 8.4 Household & Personal Products 2.3 Capital Goods 7.7 Real Estate 2.1 Diversified Financials 7.0 Semiconductors & Technology Hardware & Equipment 6.2 Semiconductor Equipment 2.1 Food, Beverage & Tobacco 5.7 Consumer Services 1.8 Insurance 4.4 Transportation 1.7 Retailing 4.4 Consumer Durables & Apparel 1.2 Health Care Equipment & Services 4.3 Short-Term/Money Market Investments 1.2 Media 3.7 Automobiles & Components 1.0 Utilities 3.3 Commercial & Professional Services .7 Materials 3.2 † Based on net assets. See notes to financial statements. The Fund 23 STATEMENT OF FINANCIAL FUTURES June 30, 2013 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2013 ($) Financial Futures Long Standard & Poor’s 500 E-mini 205 16,392,825 September 2013 ) See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $10,649,515)—Note 1(b): Unaffiliated issuers 1,010,515,951 1,800,646,057 Affiliated issuers 21,402,987 21,402,987 Cash 1,389,397 Dividends, interest and securities lending income receivable 2,228,086 Receivable for investment securities sold 262,730 Prepaid expenses and other assets 101,654 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 419,899 Liability for securities on loan—Note 1(b) 6,618,491 Payable for shares of Common Stock redeemed 3,425,761 Payable for investment securities purchased 1,165,304 Payable for futures variation margin—Note 4 69,006 Accrued expenses 197,116 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,047,487,373 Accumulated undistributed investment income—net 145,908 Accumulated net realized gain (loss) on investments (23,492,275 ) Accumulated net unrealized appreciation (depreciation) on investments [including ($135,778) net unrealized (depreciation) on financial futures] 789,994,328 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 1,600,345,994 213,789,340 Shares Outstanding 45,101,692 6,018,711 Net Asset Value Per Share ($) See notes to financial statements. The Fund 25 STATEMENT OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) Investment Income ($): Income: Cash dividends (net of $6,538 foreign taxes withheld at source): Unaffiliated issuers 19,422,075 Affiliated issuers 6,975 Income from securities lending—Note 1(b) 54,370 Interest 352 Total Income Expenses: Management fee—Note 3(a) 2,237,436 Distribution fees—Note 3(b) 254,201 Prospectus and shareholders’ reports 163,665 Directors’ fees and expenses—Note 3(d) 103,701 Professional fees 57,545 Shareholder servicing costs—Note 3(c) 7,269 Loan commitment fees—Note 2 5,193 Interest expense—Note 2 2,362 Miscellaneous 64,643 Total Expenses Less—reduction in expenses due to earnings credits—Note 3(c) (5 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 30,987,532 Net realized gain (loss) on financial futures 2,761,497 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 185,566,687 Net unrealized appreciation (depreciation) on financial futures (115,280 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations ($): Investment income—net 16,587,762 34,469,105 Net realized gain (loss) on investments 33,749,029 16,948,123 Net unrealized appreciation (depreciation) on investments 185,451,407 201,042,581 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (14,952,302 ) (31,531,984 ) Service Shares (1,677,921 ) (3,238,424 ) Net realized gain on investments: Initial Shares (18,648,547 ) (77,220,676 ) Service Shares (2,287,662 ) (8,527,384 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Initial Shares 73,619,473 170,865,184 Service Shares 18,177,306 26,033,937 Dividends reinvested: Initial Shares 33,600,849 108,752,660 Service Shares 3,965,583 11,765,808 Cost of shares redeemed: Initial Shares (225,604,906 ) (343,644,715 ) Service Shares (14,548,752 ) (34,603,925 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,726,704,015 1,655,593,725 End of Period Undistributed investment income—net 145,908 188,369 The Fund 27 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Capital Share Transactions: Initial Shares Shares sold 2,123,927 5,457,760 Shares issued for dividends reinvested 964,074 3,454,350 Shares redeemed (6,371,288 ) (10,985,766 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 520,702 835,289 Shares issued for dividends reinvested 113,653 373,230 Shares redeemed (419,664 ) (1,103,497 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 28 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2013 Year Ended December 31, Initial Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 31.86 29.48 29.67 26.31 22.98 37.40 Investment Operations: Investment income—net a .32 .63 .54 .48 .48 .64 Net realized and unrealized gain (loss) on investments 4.02 3.95 02 3.37 4.85 (14.40 ) Total from Investment Operations 4.34 4.58 .56 3.85 5.33 (13.76 ) Distributions: Dividends from investment income—net (.33 ) (.64 ) (.55 ) (.49 ) (.48 ) (.66 ) Dividends from net realized gain on investments (.39 ) (1.56 ) (.20 ) — (1.52 ) — Total Distributions (.72 ) (2.20 ) (.75 ) (.49 ) (2.00 ) (.66 ) Net asset value, end of period 35.48 31.86 29.48 29.67 26.31 22.98 Total Return (%) 13.66 b 15.74 1.88 14.84 26.33 (37.14 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .29 c .28 .27 .27 .29 .28 Ratio of net expenses to average net assets .29 c .28 .27 .27 .29 .28 Ratio of net investment income to average net assets 1.84 c 2.02 1.81 1.78 2.12 2.04 Portfolio Turnover Rate 1.18 b 3.13 3.27 4.46 5.42 4.69 Net Assets, end of period ($ x 1,000) 1,600,346 1,541,577 1,487,417 1,635,095 1,593,165 1,464,344 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2013 Year Ended December 31, Service Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 31.90 29.51 29.70 26.34 23.00 37.41 Investment Operations: Investment income—net a .28 .56 .47 .41 .43 .57 Net realized and unrealized gain (loss) on investments 4.01 3.96 .02 3.38 4.85 (14.42 ) Total from Investment Operations 4.29 4.52 .49 3.79 5.28 (13.85 ) Distributions: Dividends from investment income—net (.28 ) (.57 ) (.48 ) (.43 ) (.42 ) (.56 ) Dividends from net realized gain on investments (.39 ) (1.56 ) (.20 ) — (1.52 ) — Total Distributions (.67 ) (2.13 ) (.68 ) (.43 ) (1.94 ) (.56 ) Net asset value, end of period 35.52 31.90 29.51 29.70 26.34 23.00 Total Return (%) 13.52 b 15.47 1.62 14.54 26.05 (37.32 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .54 c .53 .52 .52 .54 .53 Ratio of net expenses to average net assets .54 c .53 .52 .52 .54 .53 Ratio of net investment income to average net assets 1.60 c 1.78 1.56 1.53 1.86 1.72 Portfolio Turnover Rate 1.18 b 3.13 3.27 4.46 5.42 4.69 Net Assets, end of period ($ x 1,000) 213,789 185,127 168,177 168,782 150,369 124,614 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Stock Index Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company, that is intended to be a funding vehicle for variable annuity contracts and variable life insurance policies to be offered by the separate accounts of life insurance companies. The fund’s investment objective is to match the total return of the Standard and Poor’s ® 500 Composite Stock Price Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), an indirect wholly-owned subsidiary of BNY Mellon, serves as the fund’s index manager. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue 400 million shares of $.001 par value Common Stock in each of the following classes of shares: Initial shares (250 million shares authorized) and Service shares (150 million shares authorized). Initial shares are subject to a Shareholder Services Plan fee and Service shares are subject to a Distribution Plan fee. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan, Shareholder Services Plan, and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation :The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 32 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are categorized within Level 1 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the fund’s Board of Directors (the “Board”). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 1,798,231,878 — — Equity Securities— Foreign Common Stocks † 1,684,201 — — 34 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Mutual Funds 21,402,987 — — U.S. Treasury — 729,978 — Liabilities ($) Other Financial Instruments: Financial Futures †† (135,778 ) — — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. At June 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2013, The Bank of New York Mellon earned $23,301 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2013 were as follows: Affiliated Investment Value Value Net Company 12/31/2012 ($) Purchases ($) Sales ($) 6/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 20,880,219 89,945,122 96,040,845 14,784,496 .8 Dreyfus Institutional Cash Advantage Fund 13,336,773 56,471,737 63,190,019 6,618,491 .4 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the 36 best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2012 was as follows: ordinary income $36,613,092 and long-term capital gains $83,905,376.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2013 was approximately $421,000 with a related weighted average annualized interest rate of 1.13%. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Management Fee, Index Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (“the Agreement”) with Dreyfus, the management fee is computed at the annual rate of .245% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to the Agreement, the fund’s custody fee is included in the management fee. Dreyfus has agreed to pay Mellon Capital a monthly index-management fee at the annual rate of .07% of the value of the fund’s average daily net assets. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares.The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2013, Service shares were charged $254,201 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Initial shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of the Initial shares’ average daily net assets for certain allocated expenses with respect to servicing and/or maintaining Initial shares’ shareholder accounts. During the period ended June 30, 2013, Initial shares were charged $6,264 pursuant to the Shareholders Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. 38 The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $633 for transfer agency services and $38 for cash management services. Cash management fees were partially offset by earnings credits of $5.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $21 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended June 30, 2013, the fund was charged $4,630 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $368,595, Distribution Plan fees $44,454, Shareholder Services Plan fees $2,000, Chief Compliance Officer fees $4,630 and transfer agency fees $220. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended June 30, 2013, amounted to $21,205,954 and $141,400,237, respectively. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended June 30, 2013 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at June 30, 2013 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2013: Average Market Value ($) Equity financial futures 20,766,387 At June 30, 2013, accumulated net unrealized appreciation on investments was $790,130,106, consisting of $880,860,755 gross unrealized appreciation and $90,730,649 gross unrealized depreciation. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 40 NOTE 5—Pending Legal Matters: The fund and many other entities have been named as defendants in numerous pending litigations as a result of their participation in the leveraged buyout transaction (“LBO”) of the Tribune Company (“Tribune”).The cases allege that Tribune took on billions of dollars of debt in the LBO to purchase its own stock from shareholders at $34 per share.The LBO was closed in a two-step transaction with shares being repurchased byTribune in a tender offer in June 2007 (“Step One”) and in a go-private merger in December 2007 (“Step Two”). In 2008, approximately one year after the LBO was concluded,Tribune filed for bankruptcy protection under Chapter 11. Thereafter, in approximately June 2011, certain Tribune creditors filed dozens of complaints in various courts throughout the country alleging that the payments made to shareholders in the LBO were “fraudulent conveyances” under state and/or federal law, and that the shareholders must return the payments they received for their shares to satisfy the plaintiffs’ unpaid claims.These cases have been consolidated for coordinated pre-trial proceedings in a multi-district litigation in the United States District Court for the Southern District of New York titled In re Tribune Company Fraudulent Conveyance Litigation (S.D.N.Y. Nos. 11-md-2296 and 12-mc-2296 (RJS) (“Tribune MDL”)). On March 27, 2013, the Tribune MDL was reassigned from Judge William H. Pauley to Judge Richard J. Sullivan. No explanation was given for the reassignment. In addition, there was a case pending in United States Bankruptcy Court for the District of Delaware brought by the Unsecured Creditors Committee of the Tribune Company that has since been transferred to theTribune MDL (formerly The Official Committee of Unsecured Creditors of Tribune Co. v. FitzSimons, et al. , Bankr. D. Del.Adv. Pro. No. 10-54010 (KJC)).The case was originally filed on November 1, 2010. In a Fourth Amended Complaint filed in November 2012, among other claims, the Creditors Committee sought recovery under the Bankruptcy Code for alleged “fraudulent conveyances” from more than 5,000 Tribune The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) shareholders (“Shareholder Defendants”), including the fund, and a defendants’ class of all shareholders who tendered their Tribune stock in the LBO and received cash in exchange.There were 35 other counts in the Fourth Amended Complaint that did not relate to claims against Shareholder Defendants, but instead were brought against parties directly involved in approval or execution of the leveraged buyout. On January 10, 2013, pursuant to the Tribune bankruptcy plan, Mark S. Kirchner, as Litigation Trustee for the Tribune Litigation Trust, became the successor plaintiff to the Creditors Committee in this case.The case is now proceeding as: Mark S. Kirchner, as Litigation Trustee for the Tribune Litigation Trust v. FitzSimons, et al. , S.D.N.Y. No. 12-cv-2652 (RJS). On August 1, 2013, the plaintiff filed a Fifth Amended Complaint with the Court. The Fifth Amended Complaint contains more detailed allegations regarding the steps Tribune took in consideration and execution of the LBO, but does not change the legal basis for the claim previously alleged against the Shareholder Defendants. On November 6, 2012, a motion to dismiss was filed in the Tribune MDL. Oral argument on the motion to dismiss was held on May 23, 2013. If successful, the motion would dismiss nearly 50 cases in the Tribune MDL in full, but not the FitzSimons case. Per order of the Court, the FitzSimons case remains stayed until a decision is rendered on the motion to dismiss the other cases in theTribune MDL. No response to the Fifth Amended Complaint is currently required. At this stage in the proceedings, it is not possible to assess with any reasonable certainty the probable outcomes of the pending litigations. Consequently, at this time, management is unable to estimate the possible loss that may result. 42 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2013, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Index Management Agreement (together, the “Agreements”), pursuant to which Mellon Capital Management Corporation (the “Index Manager”) provides day-to-day management of the fund’s investments. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Index Manager. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Index Manager. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians and ranked in the first quartile of the Performance Universe in all periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was at the Expense Group median, the fund’s actual management fee was below the 44 Expense Group and Expense Universe medians and the fund’s total expenses were at the Expense Group median and below the Expense Universe median. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Index Manager or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Index Manager in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Index Manager and Dreyfus.The Board also noted the Index Manager’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Index Manager, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Index Manager pursuant to the Index Management Agreement, the Board did not consider the Index Manager’s profitability to be relevant to its deliberations. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus and the Index Manager from acting as investment adviser and index manager, respectively, and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Index Manager are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fees paid to Dreyfus and the Index Manager were reasonable in light of the considerations described above. 46 The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Index Manager, of the fund and the services provided to the fund by Dreyfus and the Index Manager. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements was in the best interests of the fund and its shareholders. The Fund 47 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: August 13, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: August 13, 2013 By: /s/James Windels James Windels, Treasurer Date: August 13, 2013 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
